Citation Nr: 0610125	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  00-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of his minor children, PL and SL 
(initials).  


REPRESENTATION

Veteran represented by:	None

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1996.  The appellant is the mother and guardian of 
the veteran's minor children, PL and SL.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 administrative decision of 
the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO) that denied the appellant's claim for an 
apportionment of the veteran's compensation benefits on 
behalf of his minor children, PL and SL, finding that the 
veteran reasonably provides support for such minor children.  
The appellant perfected an appeal of that decision.  

When this matter was last before the Board in September 2004, 
it was remanded to the RO for further development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in October 2005.  The case was returned to the Board and is 
now ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant is the former spouse of the veteran and the 
mother and legal guardian of two of his minor children, PL 
and SL.

3.  The veteran has been receiving VA disability compensation 
benefits at a combined disability rate of 30 percent, 
effective from January 1996; his award includes additional 
benefits for dependents, PL and SL.

4.  The veteran, who is not residing with the appellant and 
his minor children, PL and SL, is reasonably discharging his 
responsibility for child support.

5.  The appellant has not demonstrated financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children, PL and SL, have not been met.  38 U.S.C.A. §§ 
5103A, 5107, 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.159, 
3.450, 3.451 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001). Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the appellant's claim of 
entitlement to apportionment of the veteran's disability 
compensation benefits on behalf of the veteran's children, 
the Board finds that compliance with the VCAA has been 
satisfied.  Specifically, by the March 2000 administrative 
decision, the June 2000 statement of the case, March 2001 
supplemental statement of the case, November 2003 
supplemental statement of the case, September 2004 Board 
remand, June 2000, October 2004, and May 2005 development 
letters to the appellant and the veteran, and the October 
2005 supplemental statement of the case, the appellant and 
the veteran were both provided sufficient notification as to 
the actions taken by VA, the laws and regulations governing 
the appeal, the type of evidence necessary to substantiate 
the claims, and the relative responsibilities of the 
appellant and the veteran to provide evidence versus the 
responsibility of VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In that regard, the Board finds further that the contested 
claims procedures codified at 38 U.S.C.A. § 7105A(b) (West 
2002) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 
through 20.504 (2005) have been substantially complied with.  

That is, as outlined above, the RO has provided both the 
appellant and the veteran with the notices required with 
respect to the claim.  There is no reasonable possibility 
that there is outstanding and available evidence that has not 
been obtained.  In that regard, it is noted that pursuant to 
the Board's September 2004 remand, the RO provided the 
appellant with the opportunity to provide specific evidence 
that could be potentially supportive of her claim.  The 
appellant did not respond to this request.  "The duty to 
assist is not always a one-way street.  If a veteran [or in 
this case, an appellant] wishes help, he [or she] cannot 
passively wait for it in those circumstances where he [or 
she] may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Therefore, no further development is 
warranted because there is sufficient evidence to render a 
decision on this matter and all required procedures have been 
followed with respect to simultaneously contested claims.  

Analysis

When the veteran is not residing with his or her spouse, or 
when the veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  
38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, pension may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2005).

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The evidence before the Board supports the following factual 
background:  

In March 1996, the veteran was awarded service-connected VA 
disability compensation benefits at a combined disability 
rate of 30 percent, effective from January 1996.  His award 
of benefits includes additional benefits for his minor 
children, including PL and SL.  The appellant is their mother 
and guardian, and is the former spouse of the veteran.  

In December 1999, the appellant filed a claim for an 
apportionment of the veteran's VA benefits, requesting 
payment to her on behalf of the veteran's minor children, of 
the additional benefits that have been awarded to the veteran 
for his minor children, PL and SL.  

At the time that the appellant filed her claim, she reported 
that her family monthly income consisted of $600 per month 
from her wages on a seasonal basis (from June to December), 
and $450 per month in child support payments received from 
the veteran.  The appellant alleged, however, that the 
veteran did not pay what the Court divorce decree had 
directed him to pay.  She reported that her family's monthly 
expenses totaled approximately $1,150.00, for a monthly 
deficit of $100.  

At the time that the appellant filed her claim, the veteran's 
income consisted of $950 per month in net wages, and $438 per 
month in VA disability compensation benefits, for a total 
monthly income of $1,388.  In January 2000, the veteran 
submitted a financial status report indicating that his 
monthly expenses were approximately $1,795.00, thus exceeding 
his monthly income by approximately $645.00.  No evidence has 
been presented to dispute these totals.  The veteran provided 
evidence documenting that a portion of his wages in the 
amount of $450 were being withheld to cover his monthly child 
support to the appellant.  

Subsequent to the filing of the claim in 1999, the appellant 
and the veteran periodically submitted additional financial 
information.  The information submitted since that time has 
been disjointed and haphazard.  The more recently submitted 
information does not serve to change the relative comparison 
between the incomes and expenses of the appellant and the 
veteran.  

At her hearing before the RO, the appellant indicated that 
even though her monthly expenses exceed her income, she has a 
roommate with whom she lives and with whom she shares 
expenses.  She testified that her roommate covers whatever 
expenses she cannot cover.  She further testified that she 
also receives money from her parents whenever she needs it.  

In a statement submitted in March 2001, the appellant 
indicated that the veteran was up-to-date on his child 
support payments, but that he owed her $1,000 for his portion 
of her children's medical bills not covered by insurance.  

Pursuant to the Board's 2004 remand, the RO directed letters 
to the appellant and to the veteran in October 2004, 
regarding whether an undue hardship has been imposed upon PL 
and SL.  The letters also requested information that would 
verify the child support payments that were being made by the 
veteran to the appellant for the support of PL and SL.  The 
veteran responded with a written statement indicating that he 
pays child support for PL and SL in the amount of $510 per 
month, and that he also pays health insurance premiums for 
them in the amount of $290 per month.  The appellant did not 
respond to the letter sent to her from the RO.  

As indicated above, the RO has denied the appellant's claim 
for an apportionment, finding that the veteran reasonably 
provides support for his minor children, and that the 
appellant did not show that a financial hardship exists.  The 
Board concurs with those findings.

The appellant had previously argued that the veteran's child 
support payments were less than was ordered by the courts, 
but more recently has indicated that the veteran was up-to-
date on his child support payments.  She indicated, however, 
that he did not cover his portion of his children's medical 
bills that were not covered by insurance.  

The threshold question that must be answered is whether the 
veteran has been reasonably discharging his responsibility 
for the support of his minor children, PL and SL.  If he has 
not, then an apportionment may be made.  It is only at that 
juncture that hardship of the parties can be considered under 
38 C.F.R. § 3.453 (2005) for the purpose of determining the 
rate or amount of apportionment.  [Note:  38 C.F.R. § 3.453 
imposes the standards found in 38 C.F.R. § 3.451 for the 
purpose of determining the rate of apportionment under 38 
C.F.R. § 3.450.].  

As noted above, by the appellant's own admission, the veteran 
is providing at least $450 per month for the support of his 
minor children in the custody of the appellant.  Given the 
veteran's relatively modest income, and the fact that his 
child support payments are equal to the amount that he has 
been directed to pay by the local Courts, the Board must find 
that the veteran has been providing support, and must further 
find that the support that he has provided has been 
reasonable.  This is so, particularly considering the fact 
that he is operating at a sizeable monthly deficit based upon 
his income versus expenses, and further that the child 
support payments that he makes are approximately equal to his 
total VA compensation benefits.  

In sum, the evidence in this case shows that the veteran is 
reasonably discharging his child support responsibilities on 
behalf of his children, PL and SL.  As such, the criteria for 
a general apportionment under 38 C.F.R. § 3.450 are not met.  

While § 3.450 requires a finding that a veteran is or is not 
reasonably discharging his duties to provide for his 
children, § 3.451 has no such requirement.  Therefore, the 
Board must consider the issue of whether a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 is warranted.  As noted herein 
above, in order for a special apportionment to be warranted, 
hardship must be shown to exist.  Hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case.  As noted above, the appellant was given an 
opportunity to provide evidence supporting the existence of 
such a hardship but failed to do so in this case.  She has 
provided evidence to the effect that she has various sources 
of income and monetary assistance, and as such, is clearly 
able to obtain money for the payment of expenses for 
essentials.  While she has argued that the veteran does not 
cover all of his portion of the medical expenses for PL and 
SL, she has not argued that they have been deprived of food, 
clothing, or shelter.  With respect to the medical expenses, 
the evidence does show that the veteran pays for their health 
insurance.  Once again, the appellant was provided with an 
opportunity to submit evidence that would support a finding 
of hardship, including any hardship imposed by virtue of the 
veteran's failure to pay his portion of the medical expenses 
for PL and SL, but she failed to do so.  The Board finds that 
the weight of the evidence is against finding that such a 
hardship exists.  Thus, the criteria for the assignment of a 
special apportionment have not been met under 38 C.F.R. § 
3.451 (2005).  Accordingly, for the reasons stated above, the 
Board finds that the evidence is against the grant of an 
apportionment of the veteran's VA compensation benefits.


ORDER

Entitlement to an apportionment of the veteran's VA 
compensation benefits for the support of his minor children, 
PL and SL, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


